Citation Nr: 0736863	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 18, 
1987 to May 28, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for a bipolar 
disorder.  In August 2007, the veteran testified before the 
undersigned at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bipolar disorder 
either on a direct basis or based on aggravation in service.  
Prior to service, a July 1986 private hospital record shows a 
diagnosis of bipolar disorder manic, rule out schizoaffective 
disorder.  The service medical records also note the 
veteran's reports in May 1987 of being hospitalized before 
service on two occasions for manic episodes.  At entrance 
into service in January 1987, the veteran's psychiatric 
examination was normal.  Service medical records dated from 
May 6, 1987 to May 19, 1987 show an impression of bipolar 
disorder, manic episode.  The veteran testified at the Board 
hearing that he was punched in the face by his drill sergeant 
in service during boot camp and filed written and verbal 
complaints with the Adjutant General's Office.  He believes 
this lead to his breakdown in service.  After service, 
private medical records dated in July 1987 show continued 
diagnoses of bipolar disorder, rule out schizoaffective 
disorder.  Private medical records in 1998 show findings of 
acute depression.  

Additional development is necessary before a decision can be 
rendered in this case.  First, the Joint Services Records 
Research Center (JSRRC) should be contacted in an attempt to 
obtain any records of the veteran's complaint he filed with 
the Adjutant General's Office for the alleged personal 
assault by his drill sergeant some time between March 6, 1987 
to May 6, 1987.  Second, since the veteran is alleging a 
personal assault in service, a VCAA letter addressing the 
alternative sources of evidence should be provided to him.  
Last, after all available records have been obtained, the 
veteran should be afforded a VA medical examination to 
determine whether his pre-existing bipolar disorder was 
aggravated by his service.

Accordingly, the case is REMANDED for the following action:

1.  Request the JSRRC to verify the 
veteran's complaint filed with the 
Adjutant General's Office between March 6, 
1987 to May 6, 1987 for the alleged 
personal assault by his drill sergeant.  
Send the request, a copy of this remand, 
and all associated documents to the JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA, 22315- 
3802, for verification.  

2.  Provide the veteran with a VCAA letter 
outlining the alternative list of evidence 
that can be provided for personal assault 
claims.  The letter also should include 
the new VCAA requirements pursuant to 
Dingess  v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  After completion of #1 and #2, 
schedule the veteran for a VA psychiatric 
examination to determine whether his pre-
existing bipolar disorder underwent an 
increase in severity while in service.  If 
it is determined that the disability did 
increase in severity during service, the 
examiner must offer an opinion as to 
whether the increase in severity 
represented a temporary or intermittent 
flare-up of the pre-service condition, or 
did the increase in severity represent a 
worsening of the underlying condition 
beyond the natural progression of the 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide a detailed rationale 
for all medical opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

